Title: To Thomas Jefferson from James Lyon, 5 October 1802
From: Lyon, James
To: Jefferson, Thomas


          
            Sir
            Wash. City, Oct. 5. 1802.
          
          The obligations under which your benevolence or your friendship have laid me, make it my duty, if vanity fails to prompt me, to omit no opportunity to appear to advantage before you, that you may feel a self approbation for the countenance you have been pleased to give me. Impelled by this sentiment I enclose you the first number of the Georgia Republican, &c. I hope the offering will be acceptable. With much exertion, expence, and I fear, hazard, it has been established. My partner in this enterprize I found destitute. But believing him honest and capable, I produced, with my small funds and some responsibility, the necessary materials to commence the establishment; not, it is true, without hope of remuneration.
          The political object of this paper, is to inculcate the principles of Representative democracy, and to defend the present administration against its natural enemies, error and falshood.
          With yourself I have no doubt of being allowed the merit of consistency, industry, and perseverence in a good cause; and were there any advantages to my pursuits immediately in your gift, not claimed by superior merit, I am confident a tory printer would hold a poor competition for them. But there either is no merit in my exertions, or there is not a disposition, under some of the departments of the government to reward it: neither avarice nor necessity should force such an expression from me, were the friends of the administration in possession of all their favors. But the tory printer whom I heretofore mentioned, and of whom there seemed to be some missunderstanding, if he does not receive a greater share of patronage, I believe he has full as much as under the former administration. It is matter of exultation with some of the dispensers of these favors, that “their work is not done by a democrat.” If I am not mistaken, a single bill of this printer, for work done for the Clerk of the House of Rep. last session, amounts to more than all the printing I have done for the public; exclusive of his printing for the Senate, and the Register, Auditor, paymaster Gen. Adjt. Gen. &c. Mr. Gallatin, (to whom I am this day to be obliged for the first order from him for printing) when I mentioned this subject to him, replied that Mr. Way came here on purpose to print for the public. The Sec. will not deny that Mr. Adams, likewise came here,—to be President of the United States; and that Mr Wolcott also came here to be Sec. of the Treasury. They both retired before the indignation of the republicans. Whether the full exercise of the principles the predominance of which drove them into retirement, would not compel their adherents and abettors to follow them, is left to be decided by those whose functions embrace the subject; I will however, take the liberty to add, as a case more directly in point, that Mr. Ross came here expressly to print the laws and journals, &c, but that printing has been given to others and Mr. Ross has returned. Begging your indulgence for this long letter, I shall only add, (fearing I trespass not only on patience but propriety) that I am with the most profound respect
          Your obt. and most Humble Servt.
          
            J. Lyon
          
        